Exhibit 10.1

$550,000,000

RANGE RESOURCES CORPORATION

9.25% Senior Notes due 2026

Purchase Agreement

January 9, 2020

BofA Securities, Inc.

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

 

c/o

BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Range Resources Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $550,000,000 principal amount of its 9.25% Senior Notes due
2026 (the “Securities”). The Securities will be issued pursuant to the Indenture
(the “Indenture”) to be dated as of January 24, 2020 among the Company, the
Subsidiary Guarantors (as defined below) and U.S. Bank National Association, as
trustee (the “Trustee”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated January 8, 2020 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company, the Subsidiary
Guarantors (as defined below) and the Securities. Copies of the Preliminary
Offering Memorandum have been, and copies of the Offering Memorandum will be,
delivered by the Company to the Initial Purchasers pursuant to the terms of this
purchase agreement (the “Agreement”). The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum. References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex C hereto.



--------------------------------------------------------------------------------

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) (the “Registration
Rights Agreement”), pursuant to which the Company and the Subsidiary Guarantors
will agree to file one or more registration statements with the Securities and
Exchange Commission (the “Commission”) providing for the registration under the
Securities Act of the Securities or the Exchange Securities referred to (and as
defined) in the Registration Rights Agreement and the related Guarantees (as
defined in the Indenture).

Each of the Company and each of the Subsidiary Guarantors hereby confirms,
jointly and severally, its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1.    Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the other terms and
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the respective principal amount of Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal to 98.75% of
the principal amount thereof plus accrued interest, if any, from January 24,
2020 to the Closing Date. The Company will not be obligated to deliver any of
the Securities except upon payment for all the Securities to be purchased as
provided herein.

(b)    Each of the Company and the Subsidiary Guarantors understands that the
Initial Purchasers intend to offer the Securities for resale on the terms set
forth in the Time of Sale Information. Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except

(A) to persons whom it reasonably believes to be QIBs in transactions pursuant
to Rule 144A under the Securities Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or

(B) in accordance with the restrictions set forth in Annex E hereto.

(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex E hereto), and each Initial Purchaser hereby consents to such
reliance.

 

2



--------------------------------------------------------------------------------

(d)    Each of the Company and the Subsidiary Guarantors acknowledges and agrees
that the Initial Purchasers may offer and sell Securities to or through any
affiliate of an Initial Purchaser and that any such affiliate may offer and sell
Securities purchased by it to or through any Initial Purchaser.

(e)    Each of the Company and Subsidiary Guarantors acknowledges and agrees
that each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any other person. Additionally, neither the
Representative nor any other Initial Purchaser is advising the Company or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. The Company shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Initial Purchasers shall have no responsibility or liability to the Company with
respect thereto. Any review by the Initial Purchasers of the Company, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Initial Purchasers, and shall
not be on behalf of the Company.

2.    Payment and Delivery. (a) Payment for and delivery of the Securities will
be made at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New
York, New York 10017 at 10:00 A.M., New York City time, on January 24, 2020, or
at such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representative and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date.”

(b)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company.

3.    Representations and Warranties of the Company and the Subsidiary
Guarantors. The Company and the Subsidiary Guarantors jointly and severally
represent and warrant to each Initial Purchaser that:

(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, as of its date and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Subsidiary Guarantors make no representation and warranty
with respect to any statements or omissions made in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum.

 

3



--------------------------------------------------------------------------------

(b)    Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (including the
Guarantees) (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex C hereto, including a term sheet substantially in the form of Annex D
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c). Each such Issuer Written Communication, when taken
together with the Time of Sale Information, did not as of the Time of Sale, and
at the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.

(c)    Incorporated Documents. The documents incorporated by reference in the
Time of Sale Information or the Offering Memorandum, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission thereunder (collectively, the “Exchange Act”),
as applicable, and none of such documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and any further documents so filed
and incorporated by reference in the Offering Memorandum or the Time of Sale
Information, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(d)    Financial Statements. The audited financial statements of the Company
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum, together with the related notes and schedules, comply in
all material respects with the applicable requirements of the Securities Act and
the Exchange Act, as applicable, and present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the consolidated results of operations and cash flows of the
Company and its subsidiaries for the periods specified and have been prepared in
compliance in all material respects with the requirements of the Exchange Act
and in conformity with generally accepted accounting principles (“GAAP”) applied
on a consistent basis during the periods involved and the supporting schedules
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum present fairly the information required to be stated
therein. The other financial and accounting data, including the unaudited
financial statements, included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum, have been derived from the accounting
records of the Company and its subsidiaries and present fairly the information
shown therein, in all material respects. The interactive data in eXtensbile
Business Reporting Language included or

 

4



--------------------------------------------------------------------------------

incorporated by reference in the Time of Sale Information and the Offering
Memorandum fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

(e)    No Material Adverse Change. Subsequent to the respective dates as of
which information is given or incorporated by reference in the Time of Sale
Information and the Offering Memorandum (exclusive of any amendment or
supplement thereto), and except as may be otherwise stated or incorporated by
reference in the Time of Sale Information and the Offering Memorandum, there has
not been (A) any material and unfavorable change, financial or otherwise, in the
business, properties, prospects, regulatory environment, results of operations
or condition (financial or otherwise) of the Company and its subsidiaries, taken
as a whole, (B) any transaction entered into by the Company or any of its
subsidiaries, which is material to the Company and its subsidiaries, taken as a
whole, or (C) any obligation, contingent or otherwise, directly or indirectly,
incurred by the Company or any of its subsidiaries which is material to the
Company and its subsidiaries, taken as a whole.

(f)    Organization and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with full corporate power and authority to own,
lease and operate its properties and conduct its business in all material
respects as described in the Time of Sale Information and the Offering
Memorandum. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, have a material adverse effect on
the operations, business, prospects, properties, financial condition or results
of operation of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”).

(g)    Organization and Good Standing of Subsidiary Guarantors.    Range
Louisiana Operating, LLC; Range Production Company, LLC; Range Resources -
Appalachia, LLC; Range Resources – Louisiana, Inc.; Range Resources -
Midcontinent, LLC; and Range Resources - Pine Mountain, Inc. (the “Subsidiary
Guarantors”), include each subsidiary of the Company that constitutes a
“significant subsidiary” of the Company as defined by Rule 1-02 of Regulation
S-X; no other subsidiaries of the Company would, individually or in the
aggregate, constitute such a significant subsidiary; each Subsidiary Guarantor
has been duly organized and is validly existing as a corporation, limited
liability company or limited partnership and (in those jurisdictions in which
good standing is a relevant concept for such type of entity) is in good standing
under the laws of the jurisdiction of its organization, with full corporate,
limited liability company or partnership power and authority to own, lease and
operate its properties and to conduct its business in all material respects as
described in the Time of Sale Information and the Offering Memorandum; each
Subsidiary Guarantor is duly qualified to do business as a foreign corporation,
limited liability company or limited partnership and (in those jurisdictions in
which good standing is a relevant concept for such type of entity) is in good
standing in each jurisdiction where the ownership or leasing of its properties
or the conduct of its business requires such qualification, except where the
failure to be so qualified and in good standing would not, individually or in
the aggregate, have a Material Adverse Effect; all of the outstanding shares of
capital stock of each of Range Resources – Louisiana, Inc. and Range Resources –
Pine Mountain, Inc. have been duly and validly authorized and issued, are fully
paid and non-assessable, the outstanding membership interests of Range Louisiana
Operating, LLC, has been issued in accordance with the organizational documents
of Range Louisiana Operating, LLC, the outstanding membership interests of Range
Production Company, LLC, has been issued in accordance with the organizational
documents of Range Production Company, LLC, the

 

5



--------------------------------------------------------------------------------

outstanding membership interests of Range Resources - Appalachia, LLC, has been
issued in accordance with the organizational documents of Range Resources -
Appalachia, LLC, and the outstanding membership interests of Range Resources -
Midcontinent, LLC, has been issued in accordance with the organizational
documents of Range Resources - Midcontinent, LLC, and, except as described in
the Time of Sale Information and the Offering Memorandum, are owned, directly or
indirectly, by the Company, subject to no security interest, other encumbrance
or adverse claims.

(h)    Capitalization. The Company had the capitalization as set forth under the
column heading entitled “Actual” in the section of the Time of Sale Information
and the Offering Memorandum entitled “Capitalization,” and, as adjusted to give
effect to the offering of the Securities, the consummation of tender offers to
purchase certain of the Company’s senior notes for cash using the assumptions
set forth in the “Capitalization” section of the Time of Sale Information and
the Offering Memorandum, and by application of the net proceeds therefrom as
described in the “Use of Proceeds” section of the Time of Sale Information and
the Offering Memorandum; assuming the accuracy of the transaction expenses and
the pricing terms for the offering of the Securities used in the section of the
Time of Sale Information and the Offering Memorandum entitled “Capitalization,”
the Company would, as of September 30, 2019, have had the capitalization as set
forth under the column heading entitled “As adjusted” in the section of the Time
of Sale Information and the Offering Memorandum entitled “Capitalization”; all
of the issued and outstanding shares of capital stock of the Company have been
duly authorized and validly issued and are fully paid and non-assessable.

(i)    Due Authorization. The Company and each of the Subsidiary Guarantors have
full right, power and authority to execute and deliver this Agreement, the
Securities, the Indenture (including each Guarantee (as defined below) set forth
therein), the Exchange Securities (including the related Exchange Guarantees, as
defined in the Registration Rights Agreement) and the Registration Rights
Agreement (collectively, the “Transaction Documents”) and to perform their
respective obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

(j)    The Indenture. The Indenture has been duly authorized by the Company and
each of the Subsidiary Guarantors and on the Closing Date will be duly executed
and delivered by the Company and each of the Subsidiary Guarantors and, when
duly executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a legal, valid and binding agreement of the Company and
each of the Subsidiary Guarantors, enforceable against the Company and each of
the Subsidiary Guarantors in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or similar laws affecting creditors’ rights
generally and general principles of equity; and on the Closing Date, the
Indenture will conform in all material respects to the requirements of the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.

(k)    The Guarantees. The Guarantees, as defined in the Indenture, have been
duly authorized by each of the Subsidiary Guarantors and, when duly executed and
delivered by the Subsidiary Guarantors, and, assuming the due authorization,
execution and delivery of the Securities by the Trustee and upon payment for and
delivery of the Notes in accordance with the Purchase Agreement, each Guarantee
will constitute a legal, valid and binding agreement of each Subsidiary
Guarantor, enforceable against each Subsidiary Guarantor in accordance with its
terms except that the enforceability

 

6



--------------------------------------------------------------------------------

thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws affecting creditors’ rights generally, or by
general principles of equity, whether enforcement is considered in a proceeding
in equity or at law, and the discretion of the court before which any proceeding
therefor may be brought.

(l)    The Securities. The Securities have been duly authorized by the Company
and when duly executed and delivered by the Company and duly authenticated by
the Trustee in accordance with the terms of the Indenture and delivered to and
paid for by the Initial Purchasers in accordance with the terms hereof, will
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws affecting creditors’ rights generally and
general principles of equity, and will be entitled to the benefits of the
Indenture.

(m)    The Exchange Guarantees. On the Closing Date, the Exchange Guarantees (as
defined in the Registration Rights Agreement), will have been duly authorized by
the Subsidiary Guarantors, and when duly executed and delivered as contemplated
by the Registration Rights Agreement and assuming the due authorization,
execution and delivery of the Exchange Securities by the Trustee, will
constitute a legal, valid and binding agreement of each Subsidiary Guarantor,
enforceable against each Subsidiary Guarantor in accordance with its terms
except that the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws affecting
creditors’ rights generally, or by general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought.

(n)    The Exchange Securities. On the Closing Date, the Exchange Securities (as
defined in the Registration Rights Agreement) will have been duly authorized by
the Company and, when duly executed and delivered as contemplated by the
Registration Rights Agreement and duly authenticated by the Trustee in
accordance with the terms of the Indenture, will constitute legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws affecting creditors’ rights generally and general principles of
equity, and will be entitled to the benefits of the Indenture.

(o)    Purchase and Registration Rights Agreements. This Agreement has been duly
authorized by the Company and each of the Subsidiary Guarantors, and has been
executed and delivered by the Company and by each of the Subsidiary Guarantors;
and the Registration Rights Agreement has been duly authorized by the Company
and each of the Subsidiary Guarantors and on the Closing Date will be duly
executed and delivered by the Company and each of the Subsidiary Guarantors and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company and each of the Subsidiary Guarantors, enforceable against the Company
and each of the Subsidiary Guarantors in accordance with its terms, except that
(A) the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws affecting
creditors’ rights generally, or by general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought and
(B) the rights to indemnity and contribution may be limited by applicable law,
rule, regulation or judicial determination or interpretation of the Commission.

 

7



--------------------------------------------------------------------------------

(p)    Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in the
Time of Sale Information and the Offering Memorandum.

(q)    No Violation, Default or Conflicts. Neither the Company nor any of its
Subsidiary Guarantors is in breach or violation of, or in default under (nor has
any event occurred which with notice, lapse of time or both would result in any
breach or violation of, or constitute a default), (i) its respective charter or
bylaws or similar organizational documents or (ii) any indenture, mortgage, deed
of trust, bank loan or credit agreement or other evidence of indebtedness, or
any material license, material lease, material contract or other material
agreement or material instrument to which the Company or any of its Subsidiary
Guarantors is a party or by which any of them or any of their properties may be
bound, or under any federal, state, local or foreign law, regulation or rule or
any decree, judgment or order applicable to the Company or any of its Subsidiary
Guarantors; and the execution, delivery and performance of the Transaction
Documents and consummation of the transactions contemplated hereby and thereby,
including the issuance of the Securities, the Guarantees, the Exchange
Securities and the Exchange Guarantees, will not conflict with, result in any
breach or violation of or constitute a default under (nor constitute any event
which with notice, lapse of time or both would result in any breach or violation
of or constitute a default under), (x) the charter or bylaws or similar
organizational documents of the Company or any of the Subsidiary Guarantors or
(y) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Company or any of the Subsidiary Guarantors
is a party or by which any of them or any of their properties may be bound, or
(z) any federal, state, local or foreign law, regulation or rule or any decree,
judgment or order of any court or arbitrator or governmental agency having
jurisdiction over the Company or any of the Subsidiary Guarantors, which
conflicts, breaches, violations or defaults listed in clause (y) and (z) of this
subparagraph (q) would, individually or in the aggregate, have a Material
Adverse Effect.

(r)    No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or of or with the rules of the New
York Stock Exchange, or approval of the stockholders or members of the Company
or the Subsidiary Guarantors, as applicable, is required in connection with the
issuance and sale by the Company of the Securities, the issuance of the Exchange
Securities by the Company, the issuance of the Guarantees or the Exchange
Guarantees by the Subsidiary Guarantors or the consummation of the transactions
as contemplated hereby and by the Transaction Documents other than as may be
required under (i) applicable state securities or blue sky laws of the various
jurisdictions in which the Securities are being offered by the Initial
Purchasers and (ii) with respect to the Exchange Securities and Exchange
Guarantees, the Securities Act, the Trust Indenture Act and applicable state
securities or blue sky laws as contemplated by the Registration Rights
Agreement.

(s)    Legal Proceedings. Except as described in the Time of Sale Information
and the Offering Memorandum, there are no actions, suits, claims, investigations
or proceedings pending or, to the knowledge of the Company and the Subsidiary
Guarantors after due inquiry, threatened or contemplated to which the Company or
any of its subsidiaries or any of their respective directors or officers is or
would be a party or of which any of their respective properties is or would be
subject, at law or in equity, or before or by any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency,
which would result in a judgment, decree or order either (A) having a Material
Adverse Effect or (B) preventing the consummation of the transactions
contemplated hereby and by the Indenture and the Securities and (ii) there

 

8



--------------------------------------------------------------------------------

are no current or pending legal, governmental or regulatory actions, suits or
proceedings that are required under the Exchange Act to be described in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2018 that
are not so described in the Time of Sale Information and the Offering
Memorandum.

(t)    Independent Accountants. Ernst & Young LLP, whose report on the
consolidated financial statements of the Company is included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum, was at
the time of such report independent public accountants with respect to the
Company, as required by the Securities Act and the Exchange Act, and the
applicable published rules and regulations thereunder.

(u)    Title to Real and Personal Property. The Company and each of the
Subsidiary Guarantors has good and marketable title to all property (real and
personal) described or incorporated by reference in the Time of Sale Information
and the Offering Memorandum as being owned by each of them, free and clear of
all liens, claims, security interests or other encumbrances, except as such do
not materially interfere with the use of such property taken as a whole as
described in the Time of Sale Information and the Offering Memorandum; all the
real property described in the Time of Sale Information and the Offering
Memorandum as being held under lease by the Company or a Subsidiary Guarantor is
held thereby under valid, subsisting and enforceable leases with such exceptions
as do not materially interfere with the use of such property taken as a whole as
described in the Time of Sale Information and the Offering Memorandum.

(v)    Title to Intellectual Property. Each of the Company and its Subsidiary
Guarantors own, or have obtained valid and enforceable licenses for, or other
adequate rights to use, all material inventions, patent applications, patents,
trademarks (both registered and unregistered), tradenames, copyrights, trade
secrets and other proprietary information in connection with the businesses now
operated by them, which are necessary for the conduct of their respective
businesses, except where the failure to own, license or have such rights would
not, individually or in the aggregate, have a Material Adverse Effect
(collectively, “Intellectual Property”); and neither the Company nor the
Subsidiary Guarantors have received any notice of infringement of or conflict
with asserted rights of others with respect to any of the foregoing which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect.

(w)    Investment Company Act. Neither the Company nor any of the Subsidiary
Guarantors is, or after giving effect to the offering and sale of the Securities
and the application of the proceeds thereof as described in the Time of Sale
Information and the Offering Memorandum will any of them be, required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

(x)    Licenses and Permits. Each of the Company and its Subsidiary Guarantors
has all permits, licenses, authorizations, consents and approvals (collectively,
“Permits”) as are necessary to own their properties and to conduct their
business in the manner described in the Offering Memorandum, subject to such
qualifications as may be set forth in the Offering Memorandum and except for
such Permits which, if not obtained, would not, individually or in the
aggregate, have a Material Adverse Effect; neither the Company nor any of its
Subsidiary Guarantors is in violation of, or in default under, any such Permit,
except for such impairments, violations, revocations, terminations that would
not would not, individually or in the aggregate, have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(y)    No Labor Disputes. Neither the Company nor its Subsidiary Guarantors are
involved in any labor dispute with their respective employees nor, to the
knowledge of the Company and the Subsidiary Guarantors, is any such dispute
threatened except, in each case, for disputes which would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(z)    Compliance With Environmental Laws. The Company and its subsidiaries and
their properties, assets and operations are in compliance with, and hold all
permits, authorizations and approvals required under, Environmental Laws (as
defined below), except to the extent that failure to so comply or to hold such
permits, authorizations or approvals would not, individually or in the
aggregate, have a Material Adverse Effect; there are no past or present events,
conditions, circumstances, activities, practices, actions, omissions or plans
that could reasonably be expected to give rise to any costs or liabilities to
the Company or its subsidiaries under Environmental Laws except as would not,
individually or in the aggregate, have a Material Adverse Effect; except as
would not, individually or in the aggregate, have a Material Adverse Effect, the
Company and each of its subsidiaries (i) is not the subject of any
investigation, (ii) has not received any notice or claim, (iii) is not a party
to or, to the knowledge of the Company and the Subsidiary Guarantors, affected
by any pending or threatened action, suit or proceeding, (iv) is not bound by
any judgment, decree or order or (v) has not entered into any agreement, in each
case relating to any alleged violation of any Environmental Law or any actual or
alleged release or threatened release or cleanup at any location of any
Hazardous Materials (as defined below) (as used herein, “Environmental Law”
means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, decree, judgment, injunction, permit, license, authorization
or other binding requirement, or common law, relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials, and “Hazardous Materials” means any material
(including, without limitation, pollutants, contaminants, hazardous or toxic
substances or wastes) that is regulated by or may give rise to liability under
any Environmental Law).

(aa)    Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 and
15d-15 under the Exchange Act); such disclosure controls and procedures are
designed to provide reasonable assurance that material information relating to
the Company, including its consolidated subsidiaries, is made known to the
Company’s Chief Executive Officer and its Chief Financial Officer by others
within those entities. The Company has carried out evaluations of the
effectiveness of its disclosure controls and procedures and such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established to the extent required by Rules 13a-15
and 15d-15 of the Exchange Act. The Company’s auditors and the Audit Committee
of the Board of Directors have been advised of: (i) any significant deficiencies
in the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud known to the Company, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls; any material weaknesses in internal controls have been identified for
the Company’s auditors; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
the Company’s internal controls over financial reporting that could
significantly affect the Company’s internal controls over financial reporting,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

(bb)    Accounting Controls. The Company and each of the Subsidiary Guarantors
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with

 

10



--------------------------------------------------------------------------------

management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; (iv) the recorded accountability for assets
is compared with existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum is prepared in all material
respects in accordance with the Commission’s rules and guidelines applicable
thereto.

(cc)    Insurance. The Company and its Subsidiary Guarantors maintain insurance
of the types and in the amounts reasonably believed to be adequate for their
business and consistent in all material respects with insurance coverage
maintained by similar companies in similar businesses. Neither the Company nor
any Subsidiary Guarantor (i) has received notice from any insurer or agent of
such insurer that substantial capital improvements or other expenditures will
have to be made in order to continue such insurance or (ii) has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(dd)    No Other Initial Purchasers. Except as described in the Time of Sale
Information and the Offering Memorandum, no person has the right to act as an
initial purchaser or as a financial advisor to the Company in connection with
the offer and resale of the Securities, whether as a result of the resale of the
Securities as contemplated hereby or otherwise.

(ee)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(ff)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(gg)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(hh)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex E hereto) and their compliance with their agreements set forth therein, it

 

11



--------------------------------------------------------------------------------

is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(ii)    No Stabilization. Neither the Company nor any affiliate has taken,
directly or indirectly, any action designed, or which has constituted or might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale of the Securities.

(jj)    Reserves. Other than as disclosed in the Time of Sale Information and
the Offering Memorandum, the proved reserves for crude oil and natural gas for
each of the periods presented in the Time of Sale Information and the Offering
Memorandum were prepared in accordance with the Statement of Financial
Accounting Standards No. 69 and Rule 4-10 of Regulation S-X.

(kk)    Independent Petroleum Engineers. Each of Netherland, Sewell &
Associates, Inc. and Wright & Company, Inc. are independent petroleum engineers
with respect to the Company and its subsidiaries.

(ll)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company and its Subsidiary Guarantors or any of the officers and directors of
the Company or any of its Subsidiary Guarantors, in their capacities as such, to
comply in all material respects with the provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations in connection therewith, including without
limitation Section 402 related to loans and Sections 302 and 906 related to
certifications.

(mm)    No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company and each of the Subsidiary Guarantors, any
director, officer, agent, employee, affiliate or other person associated with or
acting on behalf of the Company or any of its subsidiaries has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder or any other applicable anti-bribery or
anti-corruption law; or (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. The Company and its subsidiaries have
instituted, maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable antibribery and anti-corruption laws.

(nn)    Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company or any of the Subsidiary Guarantors, threatened.

 

12



--------------------------------------------------------------------------------

(oo)    No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company or any of the Subsidiary
Guarantors, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently the subject of any sanctions
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, or other relevant sanctions authority (collectively,
“Sanctions”) nor is the Company, any of its subsidiaries or any of the
Subsidiary Guarantors located, organized or resident in a country or territory
that is the subject or target of Sanctions, and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity for the purpose of financing the
activities of any person (i) that is the subject of any Sanctions or (ii) that
is located in any country or territory that is the subject of any Sanctions.

(pp)    Cybersecurity. (A) To the knowledge of the Company and the Subsidiary
Guarantors, there has been no material security breach or incident, unauthorized
access or disclosure, or other compromise of or relating to any of the Company’s
or its subsidiaries’ information technology and computer systems, networks,
hardware, software, data and databases (including the data and information of
their respective customers, employees, suppliers, vendors and any third party
data maintained, processed or stored by the Company and its subsidiaries, and
any such data processed or stored by third parties on behalf of the Company and
its respective subsidiaries), equipment or technology (collectively, “IT Systems
and Data”); (B) neither the Company nor its subsidiaries have been notified of,
and each of them have no knowledge of any event or condition that would
reasonably be expected to result in, any material security breach or incident,
unauthorized access of disclosure or other compromise to their IT Systems and
Data; and (C) the Company and its subsidiaries have implemented reasonable
controls, policies, procedures, and technological safeguards to maintain and
protect the integrity, continuous operation, redundancy and security of their IT
Systems and Data. To the knowledge of the Company and the Subsidiary Guarantors,
the Company and its subsidiaries are presently in compliance with all applicable
laws or statutes and all judgments, orders, rules and regulations of any court
or arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Data and to the protection of such IT Systems and Data from unauthorized use,
access, misappropriation or modification, except as would not, individually or
in the aggregate, have a Material Adverse Effect.

4.    Further Agreements of the Company and the Subsidiary Guarantors. The
Company and each of the Subsidiary Guarantors jointly and severally covenant and
agree with each Initial Purchaser that:

(a)    Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

 

13



--------------------------------------------------------------------------------

(c)    Additional Written Communications. Before preparing, using, authorizing,
approving or referring to any Issuer Written Communication, the Company and the
Subsidiary Guarantors will furnish to the Representative and counsel for the
Initial Purchasers a copy of such written communication for review and will not
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d)    Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or, to the knowledge of the Company, the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or, to the knowledge of the Company,
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable best
efforts to obtain as soon as possible the withdrawal thereof.

(e)    Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information, as then amended or supplemented, would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) of this Section 4 above, furnish to the Initial
Purchasers such amendments or supplements to the Time of Sale Information (or
any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented (including such documents to be
incorporated by reference therein) will not, in the light of the circumstances
under which they were made, be misleading or so that any of the Time of Sale
Information will comply with law.

(f)    Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) of this Section 4 above, furnish to the

 

14



--------------------------------------------------------------------------------

Initial Purchasers such amendments or supplements to the Offering Memorandum (or
any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law.

(g)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(h)    Clear Market. During the period from the date hereof through and
including the date that is 60 days after the date hereof, the Company will not,
without the prior written consent of BofA Securities, Inc., offer, sell,
contract to sell or otherwise dispose of any debt securities issued or
guaranteed by the Company and having a tenor of more than one year.

(i)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds.”

(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Subsidiary Guarantors will, during
any period in which the Company is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k)    No Resales by the Company. The Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

(l)    No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(m)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no covenant is given) will
(i) solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons have complied
with the offering restrictions requirement of Regulation S.

 

15



--------------------------------------------------------------------------------

(n)    No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

5.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser,
severally and not jointly, hereby represents and agrees that it has not and will
not use, authorize use of, refer to, or participate in the planning for use of,
any written communication that constitutes an offer to sell or the solicitation
of an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) any written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex C or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the preliminary or final terms of the Securities or their
offering and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and each of the Subsidiary
Guarantors of their respective covenants and other obligations hereunder and to
the following additional conditions:

(a)    Representations and Warranties. The representations and warranties of the
Company and the Subsidiary Guarantors contained herein shall be true and correct
on the date hereof and on and as of the Closing Date; and the statements of the
Company, the Subsidiary Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

(b)    No Downgrade. Between the time of execution of this Agreement and the
Closing Date, there shall not have occurred any downgrading, nor shall any
notice have been given of (i) any intended or potential downgrading or (ii) any
watch, review or possible change that does not indicate an affirmation or
improvement in the rating accorded any securities of or guaranteed by the
Company or any Subsidiary Guarantor by any “nationally recognized statistical
rating organization,” as that term is defined in Section 3(a)(62) of the
Exchange Act.

(c)    No Material Adverse Change. Between the time of execution of this
Agreement and the Closing Date, (i) no material adverse change or development
involving a prospective material adverse change in the business, properties,
management, financial condition or results of operations of the Company and its
subsidiaries taken as a whole shall occur or become known and (ii) no
transaction which is material and unfavorable to the Company and its
subsidiaries (other than as disclosed in the Time of Sale Information and the
Offering Memorandum) shall have been entered into by the Company or any of its
Subsidiary Guarantors, the effect of which, in any case under this Section 6(c),
is so material and adverse as to make it impracticable to proceed with the
offering, sale or delivery of the Securities being delivered at the time of
purchase on the terms and in the manner contemplated in the Time of Sale
Information and the Offering Memorandum.

 

16



--------------------------------------------------------------------------------

(d)    Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of its Chief Executive Officer and its Chief
Financial Officer in the form attached as Annex B hereto.

(e)    Comfort Letters from Ernst & Young LLP. On the date of this Agreement and
on the Closing Date, Ernst & Young LLP shall have furnished to the
Representative, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to initial purchasers with respect to the financial statements and
certain financial information contained or incorporated by reference in the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than two
business days prior to the Closing Date.

(f)    Opinion of Counsel for the Company. Vinson & Elkins LLP, counsel for the
Company, shall have furnished to the Representative on and as of the Closing
Date, at the request of the Company, their written opinion, dated the Closing
Date and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex A hereto.

(g)    Opinion of Counsel for the Initial Purchasers. The Representative shall
have received on and as of the Closing Date an opinion of Davis Polk & Wardwell
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

(h)    Reserve Letters. On the date of this Agreement and on the Closing Date,
each of Netherland, Sewell & Associates, Inc. and Wright & Company, Inc. shall
have furnished to the Representative, at the request of the Company, reserve
report confirmation letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in such letters to initial purchasers with respect to
the reserve and other operational information contained or incorporated by
reference in the Time of Sale Information and the Offering Memorandum.

(i)    Chief Financial Officer Certificate and Reservoir Engineer Certificate.
On the date of this Agreement and on the Closing Date, the Representative shall
have received (i) a written certificate executed by the Chief Financial Officer
of the Company and (ii) a written certificate executed by the Senior Vice
President of Reservoir Engineering and Economics of the Company, in each case in
form and substance reasonably satisfactory to the Representative, with respect
to certain financial or reserve information contained in the Time of Sale
Information and the Offering Memorandum.

(j)    Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representative such further certificates and documents as
the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

17



--------------------------------------------------------------------------------

7.    Indemnification and Contribution.

(a)    Indemnification of the Initial Purchasers. The Company and each of the
Subsidiary Guarantors, jointly and severally, agree to indemnify and hold
harmless each Initial Purchaser, its affiliates, directors and officers and each
person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or caused by any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case except insofar as such losses, claims, damages or liabilities arise out of,
or are based upon, any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with any information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use therein.

(b)    Indemnification of the Company. Each Initial Purchaser agrees, severally
and not jointly, to indemnify and hold harmless the Company, each of the
Subsidiary Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any Subsidiary Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto). The Company and each of the Subsidiary Guarantors hereby acknowledge
that the only information that the Initial Purchasers have furnished to the
Company through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) are the statements set forth in the fifth paragraph, the third and
fourth sentences in the seventh paragraph, and the statements pertaining to the
Initial Purchasers in the tenth, eleventh and twelfth paragraphs under the
caption “Plan of Distribution” in the Offering Memorandum.

(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraphs (a) and (b) above except to the extent that it has
been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraphs (a) and (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of

 

18



--------------------------------------------------------------------------------

the Indemnified Person, be counsel to the Indemnifying Person) to represent the
Indemnified Person in such proceeding and shall pay the fees and expenses of
such counsel related to such proceeding, as incurred. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by BofA Securities, Inc. and any such separate firm for the Company and the
Subsidiary Guarantors, their respective directors and officers and any control
persons of the Company and the Subsidiary Guarantors shall be designated in
writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d)    Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Subsidiary Guarantors on the one hand
and the Initial Purchasers on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Subsidiary Guarantors on the one hand and the Initial Purchasers on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant

 

19



--------------------------------------------------------------------------------

equitable considerations. The relative benefits received by the Company and the
Subsidiary Guarantors on the one hand and the Initial Purchasers on the other
shall be deemed to be in the same respective proportions as the net proceeds
(before deducting expenses) received by the Company from the sale of the
Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, bear to the aggregate offering price of the
Securities. The relative fault of the Company and the Subsidiary Guarantors on
the one hand and the Initial Purchasers on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any Subsidiary Guarantor or by
the Initial Purchasers, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e)    Limitation on Liability. The Company, the Subsidiary Guarantors and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8.    Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date there shall have
occurred (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange, the American Stock Exchange or the
NASDAQ; (ii) a suspension or material limitation in trading in the Company’s
securities on the New York Stock Exchange; (iii) a general moratorium on
commercial banking activities declared by either federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) an outbreak or
escalation of hostilities or acts of terrorism involving the United States or a
declaration by the United States of a national emergency or war; or (v) any
other calamity or crisis or any change in financial, political or economic
conditions in the United States or elsewhere, if the effect of any such event
specified in clause (iv) or (v) in the judgment of the Representative makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

20



--------------------------------------------------------------------------------

10.    Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Offering Memorandum that effects any such changes. As used in this Agreement,
the term “Initial Purchaser” includes, for all purposes of this Agreement unless
the context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 10, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company and each of the Subsidiary Guarantors will
continue to be liable for the payment of expenses as set forth in Section 11
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.

(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company or any non-defaulting Initial Purchaser
for damages caused by its default.

11.    Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Subsidiary Guarantors jointly and severally agree to pay or cause to
be paid all costs and expenses incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s and the

 

21



--------------------------------------------------------------------------------

Subsidiary Guarantors’ counsel and independent accountants; (v) the fees and
expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); and (viii) all expenses incurred by the Company in connection
with any “road show” presentation to potential investors.

(b)    If (i) this Agreement is terminated pursuant to Section 9 (other than
pursuant to clause (v) of Section 9 if the Company and the Initial Purchasers
subsequently enter into another agreement for the Initial Purchasers to purchase
the same or substantially similar securities of the Company), (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company and each of the
Subsidiary Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the reasonable
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

13.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Subsidiary
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of the Company, the Subsidiary Guarantors or the Initial Purchasers
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company, the Subsidiary Guarantors or
the Initial Purchasers.

14.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15.    Miscellaneous. (a) Authority of BofA Securities, Inc. Any action by the
Initial Purchasers hereunder may be taken by BofA Securities, Inc. on behalf of
the Initial Purchasers, and any such action taken by BofA Securities, Inc. shall
be binding upon the Initial Purchasers.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o BofA Securities, Inc., 50
Rockefeller Plaza, New York, New York 10020, Attention: High Yield Legal
Department, Facsimile: 212-901-7897. Notices to the Company and the Subsidiary
Guarantors shall be given to it at the offices of the Company at 100
Throckmorton Street, Suite 1200, Fort Worth, Texas 76102 (fax: 817-869-9154);
Attention: David P. Poole.

 

22



--------------------------------------------------------------------------------

(c)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

16.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime.

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime.

As used in this Section 16:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

23



--------------------------------------------------------------------------------

17.    Compliance with USA PATRIOT Act. In accordance with the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law on October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company and
the Subsidiary Guarantors, which information may include the name and addresses
of their respective clients, as well as other information that will allow the
Initial Purchasers to properly identify their respective clients.

[Signature pages follow.]

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

RANGE RESOURCES CORPORATION By:  

/s/ Mark S. Scucchi

Name:   Mark S. Scucchi Title:   SVP-CFO RANGE RESOURCES-PINE MOUNTAIN, INC.
RANGE RESOURCES-MIDCONTINENT, LLC RANGE PRODUCTION COMPANY, LLC RANGE
RESOURCES-APPALACHIA, LLC RANGE RESOURCES – LOUISIANA, INC. RANGE LOUISIANA
OPERATING, LLC By:  

/s/ Mark S. Scucchi

Name:   Mark S. Scucchi Title:   SVP-CFO & Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

BofA Securities, Inc.

For itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto.

BOFA SECURITIES, INC.

By:  

/s/ Carla Ruiz-Ney

  Name: Carla Ruiz-Ney   Title: Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal
Amount  

BofA Securities, Inc.

   $ 137,500,000  

J.P. Morgan Securities LLC

     99,000,000  

Wells Fargo Securities

     60,500,000  

Citigroup Global Markets Inc.

     33,000,000  

BMO Capital Markets Corp.

     27,500,000  

Mizuho Securities USA LLC

     27,500,000  

Barclays Capital Inc.

     22,000,000  

Credit Suisse Securities (USA) LLC

     22,000,000  

Natixis Securities Americas LLC

     22,000,000  

PNC Capital Markets LLC

     22,000,000  

ABN AMRO Securities (USA) LLC

     11,000,000  

BBVA Securities Inc.

     8,250,000  

BOK Financial Securities, Inc.

     8,250,000  

SunTrust Robinson Humphrey, Inc.

     8,250,000  

Capital One Securities, Inc.

     5,500,000  

Credit Agricole Securities (USA) Inc.

     5,500,000  

MUFG Securities Americas Inc.

     5,500,000  

RBC Capital Markets, LLC

     5,500,000  

SG Americas Securities, LLC

     5,500,000  

CIBC World Markets Corp.

     2,750,000  

Comerica Securities, Inc.

     2,750,000  

Commonwealth Bank of Australia

     2,750,000  

KeyBanc Capital Markets Inc.

     2,750,000  

Scotia Capital (USA) Inc.

     2,750,000  

Total

   $ 550,000,000     

 

 

 

 

Schedule 1



--------------------------------------------------------------------------------

Annex A

[Form of Opinion of Counsel for the Company]

(a)    The Company is validly existing and in good standing as a corporation
under the laws of the State of Delaware with all requisite corporate power and
authority to own its properties and conduct its business in all material
respects as described in the Time of Sale Information and the Offering
Memorandum.

(b)    Each of the Subsidiary Guarantors is validly existing as a corporation or
limited liability company, as applicable, and in good standing under the laws of
the State of Delaware; each of the Subsidiary Guarantors has all requisite
corporate or limited liability company power and authority to own its respective
properties and to conduct its respective business, in all material respects as
described in the Time of Sale Information and the Offering Memorandum.

(c)    The Company and each of the Subsidiary Guarantors listed on Schedule 1 of
such opinion are (i) duly qualified or licensed to do business as a foreign
corporation or limited liability company, as applicable, in each jurisdiction
listed across from each such entity’s name in column A of Schedule 1 of such
opinion and (ii) in good standing in each jurisdiction listed across from each
such entity’s name in column B of Schedule 1 of such opinion.

(d)    The documents incorporated by reference in the Time of Sale Information
and the Offering Memorandum or any further amendment or supplement thereto made
by the Company prior to the Closing Date (except for (a) the financial
statements and related schedules thereto, including the notes thereto and the
independent registered public accounting firm’s report thereon, (b) the other
financial data that is included or incorporated by reference therein or omitted
therefrom and (c) the oil and gas reserve reports and related reserve
information contained or incorporated by reference therein or omitted therefrom,
in each case as to which we express no opinion), when they were filed with the
Commission, appear on their face to be appropriately responsive in all material
respects with the requirements of the Securities Act or the Exchange Act and the
rules and regulations of the Commission thereunder.

(e)    The execution, delivery and performance of the Purchase Agreement, the
Registration Rights Agreement, the Indenture, the Securities and the Exchange
Securities by the Company and the Subsidiary Guarantors, as applicable, and the
consummation by the Company and the Subsidiary Guarantors of the transactions
contemplated thereby and the issuance of the Securities by the Company will not
(A) result in a violation of any provisions of the Charter or Bylaws or similar
organizational documents of the Company or any Subsidiary Guarantor, (B) breach
or result in a default under any Applicable Contract, or (C) assuming compliance
with all applicable state securities laws and assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in the
Purchase Agreement, result in a violation of any federal or Texas or Delaware
state law, regulation or rule or, to our knowledge and without having
investigated governmental records or court dockets, any decree, judgment or
order applicable to the Company or any of the Subsidiary Guarantors, except, in
the case of clause (B) and (C), for such breaches, defaults or violations that
would not, individually or in the aggregate, result in a Material Adverse Effect
and, in the case of clause (C), such counsel need express no opinion with
respect to the anti-fraud provisions of federal securities laws or with respect
to state securities laws or Blue Sky laws.

(f)    The Purchase Agreement has been duly authorized, executed and delivered
by the Company and the Subsidiary Guarantors; and the Registration Rights
Agreement has been duly authorized, executed and delivered by the Company and
each of the Subsidiary Guarantors and, when duly executed and delivered by the
other parties thereto, will constitute a valid and legally binding agreement of
the Company and each of the Subsidiary Guarantors enforceable against the
Company and each of the Subsidiary Guarantors in accordance with its terms
except that (A) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization,

 

A-1



--------------------------------------------------------------------------------

moratorium or similar laws affecting creditors’ rights generally, or by general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law, and the discretion of the court before which any proceeding
therefor may be brought and (B) the rights to indemnity and contribution may be
limited by applicable law, rule, regulation or judicial determination or
interpretation of the Commission.

(g)    The Indenture has been duly authorized, executed and delivered by the
Company and the Subsidiary Guarantors and, assuming the due authorization,
execution and delivery thereof by the Trustee, constitutes a legal, valid and
binding agreement of the Company and the Subsidiary Guarantors, enforceable
against the Company and the Subsidiary Guarantors in accordance with its terms
except that the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by general principles of equity, whether enforcement is considered
in a proceeding in equity or at law, and the discretion of the court before
which any proceeding therefor may be brought; and the Indenture conforms in all
material respects with the requirements of the Trust Indenture Act and the rules
and regulations of the Commission applicable to an indenture that is qualified
thereunder except that the Indenture has not been so qualified.

(h)    The Guarantees, as defined in the Indenture, have been duly authorized,
executed and delivered by the Subsidiary Guarantors, and, assuming the due
authorization, execution and delivery of the Securities by the Trustee and upon
payment for and delivery of the Securities in accordance with the Purchase
Agreement, each Guarantee will constitute a legal, valid and binding agreement
of each Subsidiary Guarantor, enforceable against each such Subsidiary Guarantor
in accordance with its terms except that the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, or by general principles of equity,
whether enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought.

(i)    The Securities have been duly authorized by the Company, and when
executed and duly authenticated in accordance with the terms of the Indenture
and delivered to and paid for by the Initial Purchasers in accordance with the
terms of the Purchase Agreement, (A) will constitute legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except that the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, or by general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought, and
(B) will be entitled to the benefits of the Indenture.

(j)    The Exchange Guarantees, as defined in the Registration Rights Agreement,
have been duly authorized by the Subsidiary Guarantors, and, when duly executed
and delivered as contemplated by the Registration Rights Agreement and assuming
the due execution and delivery of the Indenture by the Trustee and the
authentication and delivery of the Exchange Securities by the Trustee, will
constitute a legal, valid and binding agreement of each Subsidiary Guarantor,
enforceable against each such Subsidiary Guarantor in accordance with its terms
except that the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by general principles of equity, whether enforcement is considered
in a proceeding in equity or at law, and the discretion of the court before
which any proceeding therefor may be brought.

(k)    The Exchange Securities, as defined in the Registration Rights Agreement,
have been duly authorized by the Company, and when duly executed and delivered
as contemplated by the Registration Rights Agreement and assuming the due
execution and delivery of the Indenture by the Trustee and the authentication
and delivery of the Exchange Securities by the Trustee, (A) will constitute
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except that the enforceability thereof
may

 

A-2



--------------------------------------------------------------------------------

be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, or by general principles of equity,
whether enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought, and
(B) will be entitled to the benefits of the Indenture.

(l) No approval, authorization, consent or order of or filing with any federal,
Texas or Delaware governmental or regulatory commission, board, body, authority
or agency is required in connection with the issuance and sale by the Company of
the Securities as contemplated in the Purchase Agreement, other than as may be
required under the securities or Blue Sky laws of the various jurisdictions in
which the Securities are being resold by the Initial Purchasers and such as may
be required under federal securities law, as to which we express no opinion
other than the opinion provided in paragraph (o) below.

(m)    The statements set forth in the Time of Sale Information and the Offering
Memorandum under the caption “Description of Notes” (when taken together with
the terms of the Securities set forth in the Time of Sale Information), insofar
as they purport to constitute a summary of the terms of the Securities, are
accurate summaries in all material respects; and the statements set forth in the
Time of Sale Information and the Offering Memorandum under the caption “Certain
United States Federal Income Tax Considerations,” insofar as they purport to
constitute summaries of matters of law or regulation or legal conclusions, are
accurate summaries in all material respects.

(n)    Neither the Company nor any of the Subsidiary Guarantors is, or after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the Time of Sale Information and the
Offering Memorandum will be, required to register as an “investment company” as
defined in the Investment Company Act of 1940, as amended.

(o)    Assuming (i) the accuracy of the representations, warranties and
agreements of the Company, the Subsidiary Guarantors and the Initial Purchasers
contained in the Purchase Agreement; (ii) the compliance of the Initial
Purchasers with the covenants and agreements set forth in the Purchase
Agreement; and (iii) the compliance by the Initial Purchasers with the offer and
transfer restrictions described in the Offering Memorandum under the caption
“Transfer Restrictions,” it is not necessary, in connection with the issuance
and sale of the Securities to the Initial Purchasers and the offer, resale and
delivery of the Securities by the Initial Purchasers in the manner contemplated
by the Purchase Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act (other than any
obligation of the Company to comply with the registration obligations contained
in the Registration Rights Agreement) or to qualify the Indenture under the
Trust Indenture Act; provided, however, we express no opinion as to any
subsequent resale of the Securities.

(p)    Based upon our participation in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants of the Company and representatives of the Initial Purchasers and
their counsel at which the contents of the Time of Sale Information and the
Offering Memorandum and any amendment and supplement thereto and related matters
were discussed and without any additional inquiry or due diligence (except as
necessary to express the opinions set forth above), although we have not
conducted any independent investigations with regard to the information in the
Time of Sale Information and the Offering Memorandum and are not passing upon
and do not assume any responsibility for the accuracy, completeness or fairness
of the statements contained in the Time of Sale Information and the Offering
Memorandum (except to the extent stated in paragraph (m) above), no facts have
come to our attention which lead us to believe that the Time of Sale
Information, at the Time of Sale (which such counsel may assume to be 4:35 p.m.
Eastern time on the date of the Purchase Agreement) contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading or that the Offering Memorandum or

 

A-3



--------------------------------------------------------------------------------

any amendment or supplement thereto as of its date and the Closing Date contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (except for (a) the financial
statements and related schedules thereto, including the notes thereto, and the
independent registered public accounting firm’s report thereon, (b) the other
financial data that is included or incorporated by reference therein or omitted
therefrom and (c) the oil and gas reserve reports and related reserve
information contained or incorporated by reference therein).

SCHEDULE 1

 

    

A

  

B

    

Duly Qualified or

Licensed

  

Good Standing

Range Resources Corporation    Delaware
Texas
Oklahoma    Delaware
Texas
Oklahoma
Range Louisiana Operating, LLC   

Delaware

Louisiana

Texas

  

Delaware

Louisiana

Texas

Range Production Company, LLC   

Delaware

Pennsylvania
Mississippi
Oklahoma

  

Delaware

Pennsylvania
Mississippi
Oklahoma

Range Resources-Appalachia, LLC    Delaware
Ohio
Pennsylvania
West Virginia
Virginia
Illinois    Delaware
Ohio
Pennsylvania
West Virginia
Virginia
Illinois Range Resources-Louisiana, Inc.   

Delaware

Louisiana

Texas

  

Delaware

Louisiana

Texas

Range Resources-Midcontinent, LLC   

Delaware

Colorado
Oklahoma
Kansas


  

Delaware

Colorado
Oklahoma
Kansas

Range Resources-Pine Mountain, Inc.   

Delaware

Louisiana
Mississippi
Pennsylvania

Virginia
West Virginia


  

Delaware

Louisiana
Mississippi
Pennsylvania

Virginia
West Virginia

 

A-4



--------------------------------------------------------------------------------

Annex B

OFFICERS’ CERTIFICATE

 

1.

I have reviewed the Time of Sale Information and the Offering Memorandum.

 

2.

The representations and warranties of the Company as set forth in the Purchase
Agreement are true and correct as of the time of purchase.

 

3.

The Company has performed all of its obligations under the Purchase Agreement as
are to be performed at or before the time of purchase.

 

4.

The condition set forth in Section 6(c) (No Material Adverse Change) of the
Purchase Agreement has been met.

 

B-1



--------------------------------------------------------------------------------

Annex C

a. Time of Sale Information

 

1.

Term sheet containing the terms of the Securities, substantially in the form of
Annex D.

 

C-1



--------------------------------------------------------------------------------

Annex D

Pricing term sheet, dated January 9, 2020

to Preliminary Offering Memorandum dated January 8, 2020

Strictly confidential

Range Resources Corporation

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the notes are being offered
only to persons reasonably believed to be “qualified institutional buyers” as
defined in Rule 144A under the Securities Act and to non-U.S. persons outside
the United States under Regulation S under the Securities Act.

 

Issuer:    Range Resources Corporation Guarantors:    All current subsidiaries
Security description:    9.25% Senior Notes due 2026 Distribution:   
144A/Regulation S with registration rights Face:    $550,000,000. The size of
the offering has been increased from the $500,000,000 aggregate principal amount
reflected in the Preliminary Offering Memorandum. Gross proceeds:   
$550,000,000 Coupon:    9.25% Maturity:    February 1, 2026 Offering price:   
100.0%, plus accrued interest, if any, from January 24, 2020 Yield to maturity:
   9.25% Spread to Benchmark Treasury    + 754 bps Benchmark Treasury    UST
2.625% due January 31, 2026 Interest payment dates:    February 1 and August 1,
beginning August 1, 2020

 

D-1



--------------------------------------------------------------------------------

Optional Redemption:   

Before February 1, 2022, we may redeem the notes at a “make-whole” premium
calculated using a discount rate of Treasury plus 50 basis points.

 

On and after February 1, 2022, in whole or in part, at any time or from time to
time, at the prices set forth below (expressed as percentages of the principal
amount), plus accrued and unpaid interest to the redemption date, if redeemed
during the 12-month period commencing on February 1 of the years set forth
below:

    

Date

  

Price

        2022    106.938%       2023    104.625%       2024    102.313%      
2025 and thereafter    100.000%    Optional Redemption with Equity Proceeds:   
In addition, prior to February 1, 2022, up to 35% with an amount of cash not
greater than the net cash proceeds of certain equity offerings at a redemption
price equal to 109.250% of the aggregate principal amount of notes redeemed,
plus accrued and unpaid interest to the redemption date. Change of control
triggering event:    Put at 101% of principal plus accrued and unpaid interest
Trade date:    January 9, 2020    Settlement date:    January 24, 2020 (T+10)   
CUSIP:    75281A BC2 (144A) / U75295 AK8 (Regulation S)    ISIN:    US75281ABC27
(144A) / USU75295AK88 (Regulation S)    Joint Book-runners:   

BofA Securities, Inc.

J.P. Morgan Securities LLC

Wells Fargo Securities

Citigroup Global Markets Inc.

BMO Capital Markets Corp.

Mizuho Securities USA LLC

   Co-managers:   

Barclays Capital Inc.

Credit Suisse Securities (USA) LLC

Natixis Securities Americas LLC

PNC Capital Markets LLC

ABN AMRO Securities (USA) LLC

BBVA Securities Inc.

BOK Financial Securities, Inc.

SunTrust Robinson Humphrey, Inc.

Capital One Securities, Inc.

Credit Agricole Securities (USA) Inc.

MUFG Securities Americas Inc.

RBC Capital Markets, LLC

SG Americas Securities, LLC

  

 

D-2



--------------------------------------------------------------------------------

  

CIBC World Markets Corp.

Comerica Securities, Inc.

Commonwealth Bank of Australia

KeyBanc Capital Markets Inc.

Scotia Capital (USA) Inc.

Changes from Preliminary Offering Memorandum

The text in clause (a) of the first paragraph under the heading “Description of
Notes—Certain Covenants—Restricted Payments” on page 56 of the Preliminary
Offering Memorandum shall be revised as follows (with strikethroughs
representing deletions):

“(a) no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment;”

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

We expect delivery of the notes will be made against payment therefor on or
about January 24, 2020, which is the tenth business day following the date of
pricing of the notes (such settlement being referred to as “T+10”). Under Rule
15c6-1 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
trades in the secondary market generally are required to settle in two business
days unless the parties to any such trade expressly agree otherwise.
Accordingly, purchasers who wish to trade the notes on any date prior to two
business days before delivery will be required, by virtue of the fact that the
notes initially will settle in T+10, to specify an alternate settlement cycle at
the time of any such trade to prevent failed settlement and should consult their
own advisors.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed solely to persons reasonably believed to
be Qualified Institutional Buyers, as defined in Rule 144A under the Securities
Act of 1933, as amended, and to Non-U.S. persons outside the United States as
defined under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

D-3



--------------------------------------------------------------------------------

Annex E

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act.

(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

E-1